  Case 12-25845         Doc 49     Filed 11/01/18 Entered 11/01/18 09:49:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-25845
         DARRICK F ROBINSON

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/27/2012.

         2) The plan was confirmed on 10/15/2012.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/26/2016.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 76.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,650.00.

         10) Amount of unsecured claims discharged without payment: $266,947.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-25845        Doc 49     Filed 11/01/18 Entered 11/01/18 09:49:10                      Desc Main
                                    Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $7,441.00
        Less amount refunded to debtor                         $189.07

NET RECEIPTS:                                                                                    $7,251.93


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,500.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $320.34
    Other                                                                  $10.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,830.34

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed         Paid         Paid
AARGON AGENCY                  Unsecured            NA           0.00             0.00           0.00       0.00
AT&T                           Unsecured         171.71           NA               NA            0.00       0.00
CARE CENTER                    Unsecured         135.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00      6,925.00         6,925.00        692.50        0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 12-25845        Doc 49       Filed 11/01/18 Entered 11/01/18 09:49:10                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured          75.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         250.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         200.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         200.00           NA           NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         200.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         100.00      6,773.60     6,310.80        631.08        0.00
CITY OF COUNTRY CLUB HILLS       Unsecured         100.00           NA           NA            0.00       0.00
COMCAST CHICAGO                  Unsecured         197.00           NA           NA            0.00       0.00
DISH NETWORK                     Unsecured         838.00           NA           NA            0.00       0.00
DUPONT CREDIT UNION              Unsecured            NA     19,180.14     19,180.14      1,918.01        0.00
GMAC MORTGAGE                    Secured      220,836.00            NA           NA            0.00       0.00
GMAC MORTGAGE                    Unsecured    220,836.00            NA           NA            0.00       0.00
H & R BLOCK BANK                 Unsecured         250.00           NA           NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,184.00       1,183.70     1,183.70        118.37        0.00
PREMIER BANK CARD                Unsecured         411.00        411.34       411.34          41.13       0.00
PRONGER SMITH MEDICAL ASSOCS     Unsecured         205.00        205.00       205.00          20.50       0.00
VILLAGE OF LYNWOOD               Unsecured         200.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 12-25845         Doc 49      Filed 11/01/18 Entered 11/01/18 09:49:10                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $34,215.98          $3,421.59              $0.00


Disbursements:

         Expenses of Administration                             $3,830.34
         Disbursements to Creditors                             $3,421.59

TOTAL DISBURSEMENTS :                                                                        $7,251.93


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/01/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
